DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the specification should be amended to reflect the current status of all related applications.  
Appropriate correction is required.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that while the claims are interpreted in light of the specification, limitations disclosed in the specification, but not positively claimed as elements of the invention will not be read into the claims. 
As to claims 25-26, it is noted that there is no distinction between “fanning” and “deflection” of a stream. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-36 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 24, it is unclear what is meant by the phrase “a disturbance at a break off point” because although the specification states “by " disturbance" in the flow stream at the break off point is meant an undesired change in one or more characteristics of the flow stream”, what may be “undesired” by one person may not be considered as undesired by another. Therefore, the phrase is ambiguous, vague, and relative/subjective. Furthermore, it is noted that the specification states a breakoff point refer to the location of the flow stream where the flow stream is disjunct as discrete droplets. However, it is noted that every flow stream does not include any discrete droplets. Furthermore, there is nothing precluding a stream from having multiple locations of discrete droplets and all of such locations will not necessarily be defined by an even spacing between all discrete droplets within a flow stream. Furthermore, it is noted that there are numerous changes that can do occur within a flow steam (which is moving and not at rest). For example, changes in velocity/flow rate, dispersion of stream and contents of the stream, etc. However, it is unclear how one could identify a change in velocity, dispersion, and other changes based on a single image as claimed. 
It is presumed that the phrase drop delay is intended to refer to a drop delay value. Although not provided in specific definition as the prior terms above, it is noted that the specification, paragraph [0003] of the publication, states “[t]he drop delay value is the distance in time between the laser interrogation point where a target particle is detected and the point where the droplet breaks off from the continuous flow stream.” It is unclear what is meant by “distance in time”. Distance and time are two distinct things, measurements (of different units) are not necessarily related. Distance is not a measure of time and vice versa.  It is unclear what constitutes and is the unit of measurement of a drop delay value. 
Furthermore, it is noted that a flow stream is not defined as being defined by any specific materials/substances. It is noted that all flow streams are not required to comprise any droplets nor particles at all. Furthermore, there is nothing precluding a target particle (if present) from being present and detected at same point a same break off point. (Note: that the claims as drafted does not require any detection steps to be performed anywhere nor by anything). Therefore, it is possible for no “disturbance” to even exist and without any particles and no specific drop as disclosed in the specification, the drop delay value would be 0.  Furthermore, even a flow stream does include at least one droplet, such droplet is not required to be a result from a break off of a continuous flow stream and it does not mean that any particle is present anywhere in the stream. For example, one can choose to insert, create droplets of a different material, at a single point and/or various points within the continuous flow stream. Furthermore, every flow stream is not required to be laser interrogated (nor is such required to be performed in the claimed method) at any point nor precluded from being laser interrogated or subjected to interrogation or detection by means other than a laser at multiple points. One can perform detection of flow stream with one’s eyes or any other known means. Therefore, for the reasons stated above, it is unclear how the invention as claimed can be performed because it lacks sufficient details and/or required steps that would allow the invention to be performed as claimed. The invention of claim 1 and the further dependent claims are missing essential details and steps that would allow one to perform the invention as intended according to that disclosed in the specification. For example, the flow stream mentioned in claim 24 is not required to have the specific content (particles, droplets of the same content that are broken off from the flow stream), etc. and properties stated above nor subjected to any laser interrogation as would be required as stated in applicant’s specification. The identifying steps and calculating steps of claim 1 and the further dependent claims may be negligible in certain conditions, including those based upon the reasons stated above and those further possible conditions that may provide for a droplet delay value of 0. 
Furthermore, it is noted that definition of drop delay value does not indicate that the value is calculated based upon any disturbance and the claims do not provide any indication as how a disturbance is employed in the calculation of any drop delay value. 
As to claims 25-26, it is unclear what is and the difference “fanning” and “deflection” of the flow stream. The specification, paragraph {0031] of the publication states: “[t]he term “fanning" is used herein in its conventional sense to refer to an undesired deviation in the trajectory of a plurality of droplets emanating from the flow stream at the break off point.”  The term “fanning” is subjected. As noted above, the term “undesired” is subjective. Therefore, fanning is subjective. Furthermore, there is no requirement for any stream to comprise any droplet. See remarks above. Furthermore, a deflection is not specifically defined by a specific definition. However, the terms appear to be somewhat synonymous. Regardless of such, neither is ever required to occur in a flow stream. Furthermore, it is unclear if each is considered to be the same or different from the disturbance. 
As to claims 27, 29, and 31-33, it is unclear what is considered “a maximal amplitude of the disturbance”. For reasons stated above relative to the term “disturbance”. Furthermore, the specification and claims fails to define what is considered as any amplitude of a disturbance (including maximal amplitude). The term “amplitude” is generally known in the art to be a property of a wavelength (values of an electrical current, sound wave, light, wave, etc. relative to time). Here, there is no indication nor description that a “disturbance” is a measure that results in any magnitudes over time that result any wave (plot/graph; that includes variances in values resulting in a wave that includes any amplitude). There is no indication as what are the units of measurement for such “disturbance” or any illustrations of any such calculated values nor graph related to any “amplitude”.
As to claims 27-33, it is unclear what is “a predetermined drop equivalent” and any variation of such phrase. It is noted that the term “predetermined” does not provide for any further limitation. There is no requirement for anyone nor anything to provide for any drop equivalent. Furthermore, it is noted that any determination of a drop equivalent occurs relatively before some other act such that can be labeled as “predetermined”. Furthermore, it is noted that the specification nor claim defines what is considered “a drop equivalent”. Although the phrase is preceded by fractions in the specification and the claims, the phrase is not defined as being directed to any specific value of any specific property (size, dimension, diameter, radius, circumference, length, width, diagonal, area, surface area, density, concentration, volume, mass, weight, etc. or any other property) of any drop. As noted above, there is no requirement for any drop to be present in the flow stream. Furthermore, there is no indication as what is a measurable value of “a drop equivalent” nor any drop provided for to provide a relative basis to ascertain what is meant by such. Furthermore, it is unclear how such an unknown equivalent of some unknown value and basis can be related to the a further unknown and unspecified amplitude. There is no explanation nor sufficient description provided for in the claims nor originally filed specification. 
As to claim 27, it is unclear what is considered to be “an optimized drop delay” for reasons stated above. Furthermore, the term “optimized” is subjective. The term "optimized" in claim 4 is a relative term which renders the claim indefinite.  The term "optimized" relative to a drop delay is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What may be considered as an “optimized” drop delay [value] to one person may not be considered as such to another and vice versa.
As to claim 28 and 30-32, in addition to reasons stated above, it is unclear how one can have a fractional value of an unknown value. As stated above, it is unclear what is drop-equivalent and the basis for ascertaining what is the fractional value of such. 
As to claim 30, in addition to reasons stated above, it is unclear what are drop equivalent “increments”. It is noted that an increment can be a value of time and/or distance. Here, as noted above there is no indication as to what is considered a drop equivalent nor any unit of measurement thereof. The respective phrases are not sufficiently defined in the specification nor claims to ascertain the scope of the claims. It is noted that none of the claims require any usage of any drop(s) nor provide for any dimensions of such, spatial separation, nor the performance of any step relative to timing of something be done to any drop(s). The same reasons are applicable to the terms “drop equivalent phase mask” and “droplet equivalent offset mask” in claims 31-33, respectively.
As to claim 29, it is unclear what is meant by “applying a phase mask” and what is meant by the phrase “phase mask” as recited in claims 30-33. 
It is note that the specification, publication at paragraph [0038], states “[t]he term " phase mask" is used herein in it conventional sense to refer to a type of cell sorting mask employed by a flow cytometer which provides for the sorting of droplets in a flow stream that have no target particles at or near the edges of the droplet.” The phrase is unclear for reasons previously state above. Furthermore, is noted that the phrase is defined relative to ambiguous, vague, undefined “type” of further an ambiguous, vague, and undefined cell sorting mask that is employed within a further structurally undefined flow cytometer for a intended recited purpose (as indicated by the term “for”) with a further flow stream that have no target particles (see remarks above) “at” or “near” (relative/subjective terms) the edges of the droplet (no droplet has been mentioned in any step nor defined as, required to comprise any edges). The definition in itself, is ambiguous, vague, and confusing and not definitive. Therefore, the claims employing such phrase is also ambiguous, vague, and confusing. Furthermore, as noted above the claims are missing essential details for one to even understand how the phrase is applicable to the instructions as claimed.  It is unclear how and what something would be required to do to conduct a step of applying a phase mask and what the “phase mask” is applied to for the reasons stated above.
It is further unclear how claim 33, further limits the system, instructions because the claim is based upon a condition (nor a requirement) as stated in the “when” clause. There is no prior instruction step that requires application of one-half drop equivalent offset phase mask (which is unclear for reasons stated above). Conditions are never required to occur. Therefore, the instruction of the claim is never required to ever occur. 
As to claim 34, it is unclear what is considered as a detection field. The system is not recited as comprising any structurally defined detection field.  It is noted that the specification, paragraph [0021] of the publication, states: “[b]y "detection field" is meant the region of the flow stream which is imaged by one or more imaging sensors.” It is noted that the term region is ambiguous, vague, and structurally undefined. Furthermore, the claims as drafted does not require an instruction step of detection to be performed on the flow stream at any location nor by any imaging sensors. 
As to claim 35, it is unclear what is meant by “upstream” and “downstream” because such terms/directions would be defined by a relative direction of flow. Here, there is no relative basis provided for a stream flowing any relative direction. There is no clear relative structural basis provided for in which a stream is required to flow in any direction to ascertain the meanings of the terms. 
Claim 35 recites the limitation "the laser irradiation point".  There is insufficient antecedent basis for this limitation in the claim. There is no requirement for the flow cytometer to comprise any laser nor is any laser mention relative to such in any prior step. Furthermore there is no requirement in any prior claim nor instruction for anything to be irradiated by any laser nor is there required for any flow of any stream to occur relative to such. See also claim 36. It is noted that there is no structural nexus, connectivity provided for between the light source and prior sensor and processor. 
Claim 39 recites the limitation "the determined drop delay" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. See also prior remarks above. Furthermore, it is noted that the claim does not specify what is considered as parameters of the flow cytometer nor what constitutes adjusting such.  It is noted that there is no prior mention of what is considered as such parameters. 
As to claim 40, it is noted that there is no step that requires any application of an electrical charge to the flow stream by anyone nor anything. Therefore, it is unclear by what and/or whom and when it is required that an electrical charge be applied and adjusted relative to the prior claimed instructions of the memory. 
Claim 41 recites the limitation "the timing of applying an electrical charge….  There is insufficient antecedent basis for this limitation in the claim. It is unclear how one or something would adjust such timing and what such timing is relative to. Furthermore, it is unclear if the “and electrical charge” is the same or different from that of claim 40. 
Claim 42 recites the limitation "the charging pulse of…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-44 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without those specific detail requirements of a flow stream, disturbance, drop delay, fanning, deflection, maximal aptitude, drop equivalent, predetermined drop equivalent, optimized drop delay, etc. provided for in the specification, and stated above in the prior remarks, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The instructions of the memory as provided for in the claims as currently drafted are not sufficient to correspond with the system that is capable of performing the recited instructions as disclosed in applicant’s specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-37 and 39-44 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Otsuka et al., US 2015/0068957.
Otsuka disclose a device used in methods including obtaining the image of the fluid and the fluid droplets at the break-off point (disturbance; in a detection field) by using the camera 7. (paragraphs 0059, 0067, Figures 1-11, 13). Therefore, the number of the fluid droplets FD inside the liquid column can be maintained constant, and the drop delay time adjusted in advance can be maintained for a long time. (paragraphs 0090, 94).
The device further comprises a programmed controller 8 (including memory) for executing control programs/algorithms (instructions). (paragraphs 0060-62) 
As shown for example in figures 1-2, the stream is deflected/fanned. 
The light detector herein includes a laser light source, an irradiating system, and a detecting system. The irradiating system includes, for example, a condenser lens which condenses a laser beam and irradiates microparticles with the laser beam, a dichroic mirror, and a band-pass filter. The detecting system detects the light to be measured which is emitted from the microparticles due to the laser beam irradiation. (paragraph 0063). 
Electrical charges are applied to the fluid. The controller 8 controls the operation of the device 1. (paragraphs 0042, 0052-56).
Claim(s) 24-44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crow et al., US 10,302,545.
Crow et al. discloses methods and systems for determining drop delay of a flow stream in a flow cytometer. Methods according to certain embodiments include obtaining a first frequency (f1) of drop perturbation of a flow stream subjected to an oscillating vibration, capturing one or more images (via imaging sensor) of the flow stream in a detection field. Systems for practicing the subject methods having an imaging sensor for capturing one or more images of the flow stream and a processor configured to calculate drop delay using one or more of the captured images are also provided. Non-transitory computer readable storage mediums are also described. (abstract). Systems according to certain embodiments include an imaging sensor configured to capture one or more images of a flow stream that has been subjected to an oscillating vibration in a detection field of a flow cytometer and a processor having memory operably coupled to the processor where the memory includes instructions.
The images of the stream are taken at a break off point (disturbance) of the stream. (figure 1).
As shown for example in figures 1 and 5, the stream is deflected/fanned.
Methods also include, according to some embodiments, determining one or more of the amplitude and phase of drop perturbations in the flow stream at each of the different frequencies. For example, the amplitude and/or phase may be determined by irradiating (e.g., with a laser). (column 2, lines 42-45). Where drop delay is expressed as the number of drop periods in the detection field (e.g., a detection field that includes the flow stream upstream from the flow stream break-off point and downstream from the laser interrogation point or a detection field that includes a deflected flow stream downstream from a deflection plate). (column 14, lines 20-26).
Methods may also include adjusting one or more parameters of the flow cytometer using the determined drop delay without any human intervention. For example, the timing of applying an electrical charge to the flow stream or adjusting the flow rate of the flow stream may be adjusted using the determined drop delay. (column 7, lines 14-20).
It includes instructions for calculating a drop delay can be included on a computer readable medium (memory). (column 4, lines 23-25). 
As to claims 36-38, the light source may be a narrow band LED (1 nm-25 nm) emitting light having a wavelength ranging between 200 nm to 900 nm. In some embodiments, the light source is a laser, such as continuous wave laser. For example, the laser may be a diode laser, such as a ultraviolet diode laser, a visible diode laser and a near-infrared diode laser. In some instances, the diode laser outputs light at wavelengths ranging from 375 nm to 1000 nm, such as from 405 nm to 875 nm, such as from 450 nm to 800 nm, such as from 500 nm to 650 nm and including from 525 nm to 625 nm. In certain embodiments, lasers of interest include a 405 nm diode laser. In other embodiments, the laser may be a helium-neon (HeNe) laser. In certain embodiments, the light source is a laser in a flow cytometer. (column 28, lines 15-60; column 7, line 52-column 8, line 3).  
Claim(s) 24-37 and 39-19 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Sharpe et al., US 2014/0309782.
Sharpe discloses the timing at which the appropriate charge is applied to the fluid stream 136 should closely match to the time a particle of interest is in a droplet 138' at the break off point 150 (disturbance, fanning, deflection Figure 3) in order to ensure an accurate sort action. Further, a drop delay value (DDV) may be determined from when the particle of interest in detected in the detection zone 154 to when it is located in the droplet 138' at the break off point 150. In exemplary embodiments, an imaging assembly 102 may be provided to monitor or update the distance between the break off point 150 and the inspection zone 154 and to determine, monitor and update the number of undulations 104 in the fluid stream 136 to predict a current or updated drop delay value. Such drop delay information may then be communicated or transmitted to sensor assembly or assemblies 116 and/or to processor 114 (programmed, memory including instructions) for control and/or communication purposes. (paragraph 0089, see also 13-14, 38, 41-46, 71-79, 88-91). 
System 100 (e.g., via imaging assembly 102 or the like) may be configured and adapted to monitor the droplet 138' break-off image and automatically adjust the amplitude and phase controls of the droplet generator. (paragraph 0152-156, 161).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharpe; Johnathan Charles et al.; Sharpe; Johnathan Charles et al.; Otsuka; Fumitaka et al.; Otsuka; Fumitaka et al.; Crow; Matthew J. et al.; Crow; Matthew J. et al.; Norton; Pierce O. et al.; Norton; Pierce O. et al.; Norton; Pierce O. et al.; and Kent; Nigel et al. disclose flow analysis devices and/or methods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798